Citation Nr: 1719290	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial rating greater than 10 percent for left foot hallux rigidus status post surgery with osteoarthritis/degenerative joint disease.

4.  Entitlement to an initial compensable rating for right foot hallux rigidus with osteoarthritis/degenerative joint disease.


REPRESENTATION

Veteran represented by:	Robert T. Noone, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1983 through February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (Agency of Original Jurisdiction (AOJ)).  

The RO in Montgomery, Alabama has assumed jurisdiction as AOJ.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that proceeding has been associated with the record.  

The issues of entitlement to higher initial ratings for left and right foot hallux rigidus are addressed in the REMAND following this DECISION.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's bilateral knee osteoarthritis is related to service.

2.  The evidence is in equipoise as to whether the Veteran's current right ankle disability results from his in-service ankle fracture in service.

CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, service connection for bilateral knee osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving all doubt in the Veteran's favor, service connection for right ankle disability status total ankle arthroplasty is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for bilateral knee disability.  Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served for ninety days or more during a period of war, service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Bilateral knee

Service treatment records demonstrate the Veteran's complaints of bilateral knee pain, along with clicking and swelling.  At one point, the treating doctor noted that the Veteran had minimal degenerative changes bilaterally.  See Service Treatment Records dated October 15, 1997 and October 17, 1997.  Notably, arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a) and a later manifestation of a chronic disease first manifested in service in and of itself provides a basis for service connection.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

At the July 2010 VA examination, the clinician diagnosed the Veteran with bilateral knee chondromalacia.  Upon examination, the clinician opined that the Veteran's bilateral knee disability was less likely than not related to his period of service.  The examiner rationalized that there was a lack of objective evidence of a chronic knee condition in service, the separation examination did not mention a knee condition, and there was no documentation of a chronic knee condition since service.  

In a March 2011 letter, the Veteran's private orthopedic surgeon opined that the Veteran's osteoarthritis of the bilateral knees was related to his period of service.  

Also of record are the Veteran's lay statements.  At the October 2016 Board hearing, the Veteran testified that he had a lot of knee pain and burning during service, so much so that he often wore knee braces.  He was treated with over-the-counter medications, such as ibuprofen and was even referred to an orthopedic doctor.  He testified that this orthopedic doctor told him that the cumulative effects of the Veteran's in-service activities affected his lower extremities, including his knees.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's current bilateral knee osteoarthritis was onset in or otherwise related to his period of service.  Toward the end of the Veteran's service, he endorsed bilateral knee pain, swelling, and clicking.  Upon radiological testing a few months before discharge, his in-service doctor noted that the Veteran manifested minimal degenerative changes in both knees.  There is no evidence that this condition resolved.  

Thus, in light of the Veteran's in-service degenerative changes of the bilateral knees, his competent and credible lay assertions, and the medical evidence of record, the Board finds that the evidence for and against the claim is in equipoise.  By law, the Board must resolve all reasonable doubt in favor of the Veteran.  The claim is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Groves, 524 F.3d at 1309.

Right ankle

Service treatment records reflect injury to the right lateral ankle in April 1987 resulting in a fibula avulsion fracture (fx).  The Veteran's right ankle was placed in a compression cast for approximately 6 weeks.  The casting was removed in June 1987 wherein the Veteran demonstrated reduced range of motion.  The AOJ has not afforded the Veteran VA examination to determine whether he manifests residuals of the right ankle injury.

However, a November 2016 letter from the Veteran's treating orthopedist indicated knowledge that the Veteran has fractured his ankle in April 1987 and reviewed the results of a medical evaluation board report dated August 1989.  The Veteran had a post-service history of right total ankle arthroplasty after sustaining a fall in February 2009.  This physician opined that, based on the Veteran's reported history of recurrent ankle problems since the ankle fracture indicated that the Veteran had a weakened right ankle which led and/or contributed to his falling injury in 2009 which necessitated reconstruction and total ankle arthroplasty.

Here, a competent orthopedic surgeon has provided opinion that the Veteran's right ankle fracture in service caused and/or contributed to the Veteran's current right ankle disability.  This opinion was based upon an accurate knowledge of the service circumstances of right ankle fracture, and the Veteran's reported history of recurrent ankle problems which is not contradicted in the record.  The unique benefit of the doubt standard is a "recognition of [nation's] debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current right ankle disability status total ankle arthroplasty results from his in-service ankle fracture in service. 


ORDER

Service connection for osteoarthritis of the bilateral knees is granted.

Service connection for right ankle disability status total ankle arthroplasty is granted.


REMAND

In a January 2012 rating decision, the RO granted the Veteran's service connection claim for osteoarthritis of the bilateral feet; a 10 percent rating was assigned for the left foot and a non-compensable rating was assigned for the right foot.  

In his March 2012 substantive appeal, the Veteran disagreed with the assigned ratings of his bilateral foot disability.  Specifically, he argued that his disability should be rated as severe under the appropriate diagnostic code.  He also argued that his diagnosed subtalar arthritis of the feet should be assigned a compensable rating as well.  

Although the Veteran's disagreement was filed with his substantive appeal of the two issues presently before the Board, the disagreement was within one year of the January 2012 denial and the context of the communication clearly indicated that he disagreed with the assigned ratings in the rating decision and believed a higher rating was warranted.  Therefore, the Board construes the Veteran's March 2012 communication as a timely Notice of Disagreement (NOD) with the January 2012 rating decision.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

To date, the AOJ has not issued a Statement of the Case addressing the Veteran's increased rating claim or acknowledged the existence of a timely filed NOD.  Thus, the Board is required to remand.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC on the issues of a) entitlement to an initial rating greater than 10 percent for left foot hallux rigidus status post surgery with osteoarthritis/degenerative joint disease and b) entitlement to an initial compensable rating for right foot hallux rigidus with osteoarthritis/degenerative joint disease.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues. Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


